TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-12-00112-CV

Premier Ambulatory Surgery of Austin, L.L.P. d/b/a
South Austin Surgery Center, Appellant

v.

Sandra Pellerin, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-11-002325, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Premier Ambulatory Surgery of Austin, L.L.P. d/b/a South Austin
Surgery Center no longer wishes to pursue its appeal and has filed an Unopposed Motion for
Voluntary Dismissal.  Appellant's counsel states that he has conferred with counsel for appellee
Sandra Pellerin, who does not oppose this motion.  We grant the motion and dismiss the appeal. 
Tex. R. App. P. 42.1(a).

					__________________________________________
					Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   April 25, 2012